 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   DE’MARIAN A. CLEMONS,
                                                        Case No.: 2:13-cv-00093-RFB-NJK
12          Plaintiff(s),
                                                                     ORDER
13   v.
                                                                 (Docket No. 268)
14   BRIAN WILLIAMS, et al.,

15          Defendant(s).

16        Pending before the Court is the Office of Attorney General’s motion to reconsider the

17 Court’s order denying without prejudice its motion to withdraw as counsel for Defendant Cheryl
18 Dressler, Docket No. 265. Docket No. 268. On October 23, 2019, the Office of Attorney General
19 filed a new motion to withdraw as counsel for Defendant Dressler. Docket No. 270. Accordingly,
20 the Court DENIES as moot the motion to reconsider. Docket No. 268.
21        IT IS SO ORDERED.
22        Dated: October 24, 2019
23                                                           ______________________________
                                                             Nancy J. Koppe
24                                                           United States Magistrate Judge
25
26
27
28

                                                 1
